DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are further rejected under 35 U.S.C. 101.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a computer-implemented method for compressing chronological data within a data storage repository.  The claim recites, in part, identifying related data files generated at different times, wherein the related data files comprise a first data file and a second data file, and wherein the second data file was generated chronologically after the first data file; identifying duplicative data existing in both the first data file and the second data file; and generating a link between the first data file and the second data file to enable retrieval of the duplicative data during display of contents of the first data file.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of identifying related data files generated at different times, wherein the related data files comprise a first data file and a second data file is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally identify related data files generated at different times by mentally comparing two files.
The limitation of identifying duplicative data existing in both the first data file and the second data file is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally identify duplicative data existing in both data files by mentally comparing two files.  
The limitation of generating a link between the first data file and the second data file to enable retrieval of the duplicative data during display of contents of the first data file is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally associate, and therefore link, two files to enable retrieval of the duplicative data during a display of the first file.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitations of wherein the second data file was generated chronologically after the first data file, and deleting the duplicative data from the first data file.
The limitations of wherein the second data file was generated chronologically after the first data file are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   
The limitation of deleting the duplicative data from the first data file, amounts to adding insignificant extra-solution activity and are not indicative of a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitations of wherein the second data file was generated chronologically after the first data file are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment.
The limitation of deleting the duplicative data from the first data file, amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  This limitation falls within this category, because deleting data that is duplicative relates to storing data.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying a plurality of data files having a shared data file type; and identifying, within the plurality of data files having a shared data file type, the first data file and the second data file as chronologically adjacent data files. Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of identifying a plurality of data files having a shared data file type is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally identify related data files have shared data file type by mentally reviewing a set of files.
The limitation of identifying a plurality of data files having a shared data file type is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally identify, within the plurality of data files having a shared data file type, the first data file and the second data file as chronologically adjacent data files by a comparison of dates that the files were generated.
These judicial exceptions are not integrated into a practical application.  Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying a third data file from the plurality of data files having a shared data file type, wherein the third data file is a most-recent data file; identifying duplicative data existing in both the second data file and the third data file; generating a link between the first data file and the third data file to enable retrieval of duplicative data during display of the contents of the first data file; and generating a link between the second data file and the third data file to enable retrieval of duplicative data during display of contents of the second data file. Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of identifying a third data file from the plurality of data files having a shared data file type, wherein the third data file is a most-recent data file is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally identify data files having a shared data type including a most-recent file, by mentally reviewing a set of files.
The limitation of identifying duplicative data existing in both the second data file and the third data file is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally identify duplicative data in two files by mentally reviewing a set of files.
The limitation of generating a link between the first data file and the third data file to enable retrieval of duplicative data during display of the contents of the first data file is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally link two files to enable retrieval or reading of data during display.
The limitation of generating a link between the second data file and the third data file to enable retrieval of duplicative data during display of contents of the second data file is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally link two files to enable retrieval or reading of data during display.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitation of deleting the duplicative data from the second data file. This limitation amounts to adding insignificant extra-solution activity and are not indicative of a practical application.
The step of deleting the duplicative data from the second data file is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  This limitation falls within this category, because deleting data that is duplicative relates to storing data.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein identifying related data files comprises identifying related data files. Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of wherein identifying related data files comprises identifying related data files is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally identify related data files by mentally reviewing a set of files.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitations of within a hierarchical data storage repository.
The memory recited by the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above for the procedure to a particular technological environment – a computing environment.  The claim recites generic components.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claim recites judicial exceptions not integrated into a practical application. The claim recites displaying, via a graphical user interface, the contents of the first data file by: retrieving the contents of the first data file; retrieving, via the link, the contents of the second data file; displaying a composite graphical user interface comprising the contents of the first data file with the duplicative data retrieved from the second data file. 
The limitations of displaying, via a graphical user interface, the contents of the first data file by are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   
The limitations of retrieving the contents of the first data file; retrieving, via the link, the contents of the second data file; displaying a composite graphical user interface comprising the contents of the first data file with the duplicative data retrieved from the second data file amount to adding insignificant extra-solution activity and are not indicative of a practical application.
The limitation of retrieving the contents of the first data file amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  This limitation falls within this category, because the limitation relates to retrieval of the contents of a file which is a retrieval from memory.
The limitation of retrieving, via the link, the contents of the second data file amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  This limitation falls within this category, because the limitation relates to retrieval of the contents of a file which is a retrieval from memory.
The limitation of displaying a composite graphical user interface comprising the contents of the first data file with the duplicative data retrieved from the second data file amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that receiving or transmitting data over a network adds insignificant extra-solution activity to the claim.  See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  This limitation falls within this category, because the limitation relates to transmission of data to a display as set forth at [0033] of Applicant's Specification and FIG. 1.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claim recites judicial exceptions not integrated into a practical application. The claim recites wherein the composite graphical user interface comprises the contents of the first data file displayed with a first formatting, and the duplicative data retrieved from the second data file displayed with a second formatting. 
The limitations of wherein the composite graphical user interface comprises the contents of the first data file displayed with a first formatting, and the duplicative data retrieved from the second data file displayed with a second formatting are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because the data files are displayed with first and second formatting, respectively.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   

Claim 7 is rejected under 35 U.S.C. 101 because the claim recites judicial exceptions not integrated into a practical application. The claim recites segmenting contents of the first data file into a plurality of data segments; segmenting contents of the second data file into a plurality of data segments; and comparing data within matching data segments of the first data file and the second data file to identify duplicative data.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of segmenting contents of the first data file into a plurality of data segments is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally segment contents of a file into a plurality of segments by mentally dividing text.
The limitation of segmenting contents of the second data file into a plurality of data segments is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally segment contents of a file into a plurality of segments by mentally dividing text.
The limitation of comparing data within matching data segments of the first data file and the second data file to identify duplicative data is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally comparing and match segments of a file to identify duplicative data.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system for compressing chronological data within a data storage repository.  The claim recites, in part, identify related data files generated at different times, wherein the related data files comprise a first data file and a second data file, and wherein the second data file was generated chronologically after the first data file; identify duplicative data existing in both the first data file and the second data file; and generate a link between the first data file and the second data file to enable retrieval of the duplicative data during display of contents of the first data file.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of identifying related data files generated at different times, wherein the related data files comprise a first data file and a second data file is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally identify related data files generated at different times by mentally comparing two files.
The limitation of identify duplicative data existing in both the first data file and the second data file is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally identify duplicative data existing in both data files by mentally comparing two files.  
The limitation of generate a link between the first data file and the second data file to enable retrieval of the duplicative data during display of contents of the first data file is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally associate, and therefore link, two files to enable retrieval of the duplicative data during a display of the first file.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitations of one or more memory storage areas and one or more processors, and wherein the second data file was generated chronologically after the first data file, and delete the duplicative data from the first data file.
The limitations of one or more memory storage areas and one or more processors, and wherein the second data file was generated chronologically after the first data file are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   
The limitation of deleting the duplicative data from the first data file, amounts to adding insignificant extra-solution activity and are not indicative of a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitations of wherein the second data file was generated chronologically after the first data file are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment.
The limitation of delete the duplicative data from the first data file, amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  This limitation falls within this category, because deleting data that is duplicative relates to storing data.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying a plurality of data files having a shared data file type; and identifying, within the plurality of data files having a shared data file type, the first data file and the second data file as chronologically adjacent data files. Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of identifying a plurality of data files having a shared data file type is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally identify related data files have shared data file type by mentally reviewing a set of files.
The limitation of identifying a plurality of data files having a shared data file type is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally identify, within the plurality of data files having a shared data file type, the first data file and the second data file as chronologically adjacent data files by a comparison of dates that the files were generated.
These judicial exceptions are not integrated into a practical application.  Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying a third data file from the plurality of data files having a shared data file type, wherein the third data file is a most-recent data file; identifying duplicative data existing in both the second data file and the third data file; generating a link between the first data file and the third data file to enable retrieval of duplicative data during display of the contents of the first data file; and generating a link between the second data file and the third data file to enable retrieval of duplicative data during display of contents of the second data file. Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of identifying a third data file from the plurality of data files having a shared data file type, wherein the third data file is a most-recent data file is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally identify data files having a shared data type including a most-recent file, by mentally reviewing a set of files.
The limitation of identifying duplicative data existing in both the second data file and the third data file is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally identify duplicative data in two files by mentally reviewing a set of files.
The limitation of generating a link between the first data file and the third data file to enable retrieval of duplicative data during display of the contents of the first data file is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally link two files to enable retrieval or reading of data during display.
The limitation of generating a link between the second data file and the third data file to enable retrieval of duplicative data during display of contents of the second data file is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally link two files to enable retrieval or reading of data during display.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitation of deleting the duplicative data from the second data file. This limitation amounts to adding insignificant extra-solution activity and are not indicative of a practical application.
The step of deleting the duplicative data from the second data file is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  This limitation falls within this category, because deleting data that is duplicative relates to storing data.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein identifying related data files comprises identifying related data files. Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of wherein identifying related data files comprises identifying related data files is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally identify related data files by mentally reviewing a set of files.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitations of within a hierarchical data storage repository.
The memory recited by the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above for the procedure to a particular technological environment – a computing environment.  The claim recites generic components.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claim recites judicial exceptions not integrated into a practical application. The claim recites displaying, via a graphical user interface, the contents of the first data file by: retrieving the contents of the first data file; retrieving, via the link, the contents of the second data file; displaying a composite graphical user interface comprising the contents of the first data file with the duplicative data retrieved from the second data file. 
The limitations of displaying, via a graphical user interface, the contents of the first data file by are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   
The limitations of retrieving the contents of the first data file; retrieving, via the link, the contents of the second data file; displaying a composite graphical user interface comprising the contents of the first data file with the duplicative data retrieved from the second data file amount to adding insignificant extra-solution activity and are not indicative of a practical application.
The limitation of retrieving the contents of the first data file amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  This limitation falls within this category, because the limitation relates to retrieval of the contents of a file which is a retrieval from memory.
The limitation of retrieving, via the link, the contents of the second data file amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  This limitation falls within this category, because the limitation relates to retrieval of the contents of a file which is a retrieval from memory.
The limitation of displaying a composite graphical user interface comprising the contents of the first data file with the duplicative data retrieved from the second data file amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that receiving or transmitting data over a network adds insignificant extra-solution activity to the claim.  See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  This limitation falls within this category, because the limitation relates to transmission of data to a display as set forth at [0033] of Applicant's Specification and FIG. 1.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claim recites judicial exceptions not integrated into a practical application. The claim recites wherein the composite graphical user interface comprises the contents of the first data file displayed with a first formatting, and the duplicative data retrieved from the second data file displayed with a second formatting. 
The limitations of wherein the composite graphical user interface comprises the contents of the first data file displayed with a first formatting, and the duplicative data retrieved from the second data file displayed with a second formatting are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because the data files are displayed with first and second formatting, respectively.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   

Claim 14 is rejected under 35 U.S.C. 101 because the claim recites judicial exceptions not integrated into a practical application. The claim recites segmenting contents of the first data file into a plurality of data segments; segmenting contents of the second data file into a plurality of data segments; and comparing data within matching data segments of the first data file and the second data file to identify duplicative data.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of segmenting contents of the first data file into a plurality of data segments is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally segment contents of a file into a plurality of segments by mentally dividing text.
The limitation of segmenting contents of the second data file into a plurality of data segments is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally segment contents of a file into a plurality of segments by mentally dividing text.
The limitation of comparing data within matching data segments of the first data file and the second data file to identify duplicative data is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally comparing and match segments of a file to identify duplicative data.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system for compressing chronological data within a data storage repository.  The claim recites, in part, identify related data files generated at different times, wherein the related data files comprise a first data file and a second data file, and wherein the second data file was generated chronologically after the first data file; identify duplicative data existing in both the first data file and the second data file; and generate a link between the first data file and the second data file to enable retrieval of the duplicative data during display of contents of the first data file.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of identifying related data files generated at different times, wherein the related data files comprise a first data file and a second data file is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally identify related data files generated at different times by mentally comparing two files.
The limitation of identify duplicative data existing in both the first data file and the second data file is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally identify duplicative data existing in both data files by mentally comparing two files.  
The limitation of generate a link between the first data file and the second data file to enable retrieval of the duplicative data during display of contents of the first data file is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally associate, and therefore link, two files to enable retrieval of the duplicative data during a display of the first file.

These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitations of a non-transitory computer readable medium and a processor, and wherein the second data file was generated chronologically after the first data file, and delete the duplicative data from the first data file.
The limitations of a non-transitory computer readable medium and a processor, and wherein the second data file was generated chronologically after the first data file are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   
The limitation of deleting the duplicative data from the first data file, amounts to adding insignificant extra-solution activity and are not indicative of a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitations of wherein the second data file was generated chronologically after the first data file are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment.
The limitation of delete the duplicative data from the first data file, amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  This limitation falls within this category, because deleting data that is duplicative relates to storing data.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying a plurality of data files having a shared data file type; and identifying, within the plurality of data files having a shared data file type, the first data file and the second data file as chronologically adjacent data files. Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of identifying a plurality of data files having a shared data file type is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally identify related data files have shared data file type by mentally reviewing a set of files.
The limitation of identifying a plurality of data files having a shared data file type is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally identify, within the plurality of data files having a shared data file type, the first data file and the second data file as chronologically adjacent data files by a comparison of dates that the files were generated.
These judicial exceptions are not integrated into a practical application.  Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying a third data file from the plurality of data files having a shared data file type, wherein the third data file is a most-recent data file; identifying duplicative data existing in both the second data file and the third data file; generating a link between the first data file and the third data file to enable retrieval of duplicative data during display of the contents of the first data file; and generating a link between the second data file and the third data file to enable retrieval of duplicative data during display of contents of the second data file. Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of identifying a third data file from the plurality of data files having a shared data file type, wherein the third data file is a most-recent data file is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally identify data files having a shared data type including a most-recent file, by mentally reviewing a set of files.
The limitation of identifying duplicative data existing in both the second data file and the third data file is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally identify duplicative data in two files by mentally reviewing a set of files.
The limitation of generating a link between the first data file and the third data file to enable retrieval of duplicative data during display of the contents of the first data file is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally link two files to enable retrieval or reading of data during display.
The limitation of generating a link between the second data file and the third data file to enable retrieval of duplicative data during display of contents of the second data file is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally link two files to enable retrieval or reading of data during display.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitation of deleting the duplicative data from the second data file. This limitation amounts to adding insignificant extra-solution activity and are not indicative of a practical application.
The step of deleting the duplicative data from the second data file is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  This limitation falls within this category, because deleting data that is duplicative relates to storing data.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein identifying related data files comprises identifying related data files. Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of wherein identifying related data files comprises identifying related data files is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally identify related data files by mentally reviewing a set of files.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitations of within a hierarchical data storage repository.
The memory recited by the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above for the procedure to a particular technological environment – a computing environment.  The claim recites generic components.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 19 is rejected under 35 U.S.C. 101 because the claim recites judicial exceptions not integrated into a practical application. The claim recites displaying, via a graphical user interface, the contents of the first data file by: retrieving the contents of the first data file; retrieving, via the link, the contents of the second data file; displaying a composite graphical user interface comprising the contents of the first data file with the duplicative data retrieved from the second data file. 
The limitations of displaying, via a graphical user interface, the contents of the first data file by are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   
The limitations of retrieving the contents of the first data file; retrieving, via the link, the contents of the second data file; displaying a composite graphical user interface comprising the contents of the first data file with the duplicative data retrieved from the second data file amount to adding insignificant extra-solution activity and are not indicative of a practical application.
The limitation of retrieving the contents of the first data file amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  This limitation falls within this category, because the limitation relates to retrieval of the contents of a file which is a retrieval from memory.
The limitation of retrieving, via the link, the contents of the second data file amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  This limitation falls within this category, because the limitation relates to retrieval of the contents of a file which is a retrieval from memory.
The limitation of displaying a composite graphical user interface comprising the contents of the first data file with the duplicative data retrieved from the second data file amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that receiving or transmitting data over a network adds insignificant extra-solution activity to the claim.  See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  This limitation falls within this category, because the limitation relates to transmission of data to a display as set forth at [0033] of Applicant's Specification and FIG. 1.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 20 is rejected under 35 U.S.C. 101 because the claim recites judicial exceptions not integrated into a practical application. The claim recites wherein the composite graphical user interface comprises the contents of the first data file displayed with a first formatting, and the duplicative data retrieved from the second data file displayed with a second formatting. 
The limitations of wherein the composite graphical user interface comprises the contents of the first data file displayed with a first formatting, and the duplicative data retrieved from the second data file displayed with a second formatting are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because the data files are displayed with first and second formatting, respectively.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   

Claim 21 is rejected under 35 U.S.C. 101 because the claim recites judicial exceptions not integrated into a practical application. The claim recites segmenting contents of the first data file into a plurality of data segments; segmenting contents of the second data file into a plurality of data segments; and comparing data within matching data segments of the first data file and the second data file to identify duplicative data.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of segmenting contents of the first data file into a plurality of data segments is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally segment contents of a file into a plurality of segments by mentally dividing text.
The limitation of segmenting contents of the second data file into a plurality of data segments is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally segment contents of a file into a plurality of segments by mentally dividing text.
The limitation of comparing data within matching data segments of the first data file and the second data file to identify duplicative data is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally comparing and match segments of a file to identify duplicative data.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Athlur et al. (US Pub. No. 2021/0019285 A1) in view of James et al. (US Pub. No. 2014/0188803 A1).
As to claim 1, Athlur teaches a computer-implemented method for compressing chronological data within a data storage repository, the method comprising: 
identifying (data files), wherein the (data files) comprise a first data file and a second data file ([0151] teaches "the deduplication module 902 may be configured to analyze portions/chunks of data representing multiple files stored in the storage medium(s) 910."  This teaches analyzing, and therefore identifying, portions of multiple files ("first data file and second data file").); 
identifying duplicative data existing in both the first data file and the second data file ([0151] teaches "the deduplication module 902 may be configured to analyze portions/chunks of data representing multiple files stored in the storage medium(s) 910."  [0151] teaches "As the deduplication module 902 continues to analyze the stored data, it may compare other portions of data (yet to be analyzed) to the stored portions that have been analyzed, and when a match is determined based on the byte pattern, the redundant portion of data is replaced with a reference pointer identifying the unique identifier/value assigned to the stored portion of data."  This teaches that matching data is found.  The matching data is interpreted as being in separate files, because data representing multiple files is analyzed.);
deleting the duplicative data from the first data file ([0151] teaches "when a match is determined based on the byte pattern, the redundant portion of data is replaced with a reference pointer identifying the unique identifier/value assigned to the stored portion of data."  Replacing the redundant portion of data with a pointer teaches deleting the duplicative data from one of the files.); and 
generating a link between the first data file and the second data file to enable retrieval of the duplicative data during display of contents of the first data file ([0151] teaches "when a match is determined based on the byte pattern, the redundant portion of data is replaced with a reference pointer identifying the unique identifier/value assigned to the stored portion of data."  Replacing the redundant portion of data with a reference pointer identifying the unique value also teaches generating a link between files.  This link is interpreted as enabling retrieval of the duplicative data during a display of contents of the first data file, because the pointer could be used to refer to the data location during a display operation.).	Athlur does not expressly teach that the data files are related, data files generated at different times, and wherein the second data file was generated chronologically after the first data file. 
However, James teaches data files are related, data files generated at different times, and wherein the second data file was generated chronologically after the first data file (James at [0050] teaches "allowing the user to view and select recently modified, created, or accessed files on any device 100. Recent files interface 110 may display recently modified, created, or accessed files in chronological order of said modification or access, in chronological order of creation date, in alphabetical order, or by size, type, or device, or any combination of these orders. For example, recently accessed files may be displayed in chronological order of access, grouped by device on which the file was accessed."
This teaches sorting in chronological order of creation date.  Two files are interpreted as being created at different times, and therefore one file was generated chronologically after the first data file.  The files are related because one file is created subsequent to the other and therefore they are "neighboring" files.
Athlur and James are combinable because they are directed to data storage (Athlur [0038], James [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Athlur to include the above citations as taught by James, with a reasonable expectation of success.
The motivation would be to allow user of Athlur to  present the identification of the file to the user based on received metadata (James [0068]).
As to claim 2, James teaches wherein identifying related data files comprises: 
identifying a plurality of data files having a shared data file type; and
identifying, within the plurality of data files having a shared data file type, the first data file and the second data file as chronologically adjacent data files ([0050] teaches "allowing the user to view and select recently modified, created, or accessed files on any device 100. Recent files interface 110 may display recently modified, created, or accessed files in chronological order of said modification or access, in chronological order of creation date, in alphabetical order, or by size, type, or device, or any combination of these orders. For example, recently accessed files may be displayed in chronological order of access, grouped by device on which the file was accessed."  This teaches identifying, by sorting, recently created files sorted by creation date and type.  Thus, this teaches a plurality of files have a shared data type since they are sorted by type first, and then sorted chronologically by date.
Athlur and James are combinable because they are directed to data storage (Athlur [0038], James [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Athlur to include the above citations as taught by James, with a reasonable expectation of success.
The motivation would be to allow user of Athlur to  present the identification of the file to the user based on received metadata (James [0068]).

As to claim 8, Athlur teaches a system for compressing chronological data within a data storage repository, the system comprising one or more memory storage areas and one or more processors, wherein the one or more processors are collectively configured to: 
identify (data files), wherein the (data files) comprise a first data file and a second data file ([0151] teaches "the deduplication module 902 may be configured to analyze portions/chunks of data representing multiple files stored in the storage medium(s) 910."  This teaches analyzing, and therefore identifying, portions of multiple files ("first data file and second data file").); 
identify duplicative data existing in both the first data file and the second data file ([0151] teaches "the deduplication module 902 may be configured to analyze portions/chunks of data representing multiple files stored in the storage medium(s) 910."  [0151] teaches "As the deduplication module 902 continues to analyze the stored data, it may compare other portions of data (yet to be analyzed) to the stored portions that have been analyzed, and when a match is determined based on the byte pattern, the redundant portion of data is replaced with a reference pointer identifying the unique identifier/value assigned to the stored portion of data."  This teaches that matching data is found.  The matching data is interpreted as being in separate files, because data representing multiple files is analyzed.);
delete the duplicative data from the first data file ([0151] teaches "when a match is determined based on the byte pattern, the redundant portion of data is replaced with a reference pointer identifying the unique identifier/value assigned to the stored portion of data."  Replacing the redundant portion of data with a pointer teaches deleting the duplicative data from one of the files.); and 
generate a link between the first data file and the second data file to enable retrieval of the duplicative data during display of contents of the first data file ([0151] teaches "when a match is determined based on the byte pattern, the redundant portion of data is replaced with a reference pointer identifying the unique identifier/value assigned to the stored portion of data."  Replacing the redundant portion of data with a reference pointer identifying the unique value also teaches generating a link between files.  This link is interpreted as enabling retrieval of the duplicative data during a display of contents of the first data file, because the pointer could be used to refer to the data location during a display operation.).	Athlur does not expressly teach that the data files are related, data files generated at different times, and wherein the second data file was generated chronologically after the first data file. 
However, James teaches data files are related, data files generated at different times, and wherein the second data file was generated chronologically after the first data file (James at [0050] teaches "allowing the user to view and select recently modified, created, or accessed files on any device 100. Recent files interface 110 may display recently modified, created, or accessed files in chronological order of said modification or access, in chronological order of creation date, in alphabetical order, or by size, type, or device, or any combination of these orders. For example, recently accessed files may be displayed in chronological order of access, grouped by device on which the file was accessed."
This teaches sorting in chronological order of creation date.  Two files are interpreted as being created at different times, and therefore one file was generated chronologically after the first data file.  The files are related because one file is created subsequent to the other and therefore they are "neighboring" files.
Athlur and James are combinable because they are directed to data storage (Athlur [0038], James [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Athlur to include the above citations as taught by James, with a reasonable expectation of success.
The motivation would be to allow user of Athlur to  present the identification of the file to the user based on received metadata (James [0068]).
As to claim 9, James teaches wherein identifying related data files comprises: 
identifying a plurality of data files having a shared data file type; and
identifying, within the plurality of data files having a shared data file type, the first data file and the second data file as chronologically adjacent data files ([0050] teaches "allowing the user to view and select recently modified, created, or accessed files on any device 100. Recent files interface 110 may display recently modified, created, or accessed files in chronological order of said modification or access, in chronological order of creation date, in alphabetical order, or by size, type, or device, or any combination of these orders. For example, recently accessed files may be displayed in chronological order of access, grouped by device on which the file was accessed."  This teaches identifying, by sorting, recently created files sorted by creation date and type.  Thus, this teaches a plurality of files have a shared data type since they are sorted by type first, and then sorted chronologically by date.
Athlur and James are combinable because they are directed to data storage (Athlur [0038], James [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Athlur to include the above citations as taught by James, with a reasonable expectation of success.
The motivation would be to allow user of Athlur to  present the identification of the file to the user based on received metadata (James [0068]).

As to claim 15, Athlur teaches a computer program product comprising a non-transitory computer readable medium having computer program instructions stored therein, the computer program instructions when executed by a processor, cause the processor to: 
identifying (data files), wherein the (data files) comprise a first data file and a second data file ([0151] teaches "the deduplication module 902 may be configured to analyze portions/chunks of data representing multiple files stored in the storage medium(s) 910."  This teaches analyzing, and therefore identifying, portions of multiple files ("first data file and second data file").); 
identifying duplicative data existing in both the first data file and the second data file ([0151] teaches "the deduplication module 902 may be configured to analyze portions/chunks of data representing multiple files stored in the storage medium(s) 910."  [0151] teaches "As the deduplication module 902 continues to analyze the stored data, it may compare other portions of data (yet to be analyzed) to the stored portions that have been analyzed, and when a match is determined based on the byte pattern, the redundant portion of data is replaced with a reference pointer identifying the unique identifier/value assigned to the stored portion of data."  This teaches that matching data is found.  The matching data is interpreted as being in separate files, because data representing multiple files is analyzed.);
deleting the duplicative data from the first data file ([0151] teaches "when a match is determined based on the byte pattern, the redundant portion of data is replaced with a reference pointer identifying the unique identifier/value assigned to the stored portion of data."  Replacing the redundant portion of data with a pointer teaches deleting the duplicative data from one of the files.); and 
generating a link between the first data file and the second data file to enable retrieval of the duplicative data during display of contents of the first data file ([0151] teaches "when a match is determined based on the byte pattern, the redundant portion of data is replaced with a reference pointer identifying the unique identifier/value assigned to the stored portion of data."  Replacing the redundant portion of data with a reference pointer identifying the unique value also teaches generating a link between files.  This link is interpreted as enabling retrieval of the duplicative data during a display of contents of the first data file, because the pointer could be used to refer to the data location during a display operation.).	Athlur does not expressly teach that the data files are related, data files generated at different times, and wherein the second data file was generated chronologically after the first data file. 
However, James teaches data files are related, data files generated at different times, and wherein the second data file was generated chronologically after the first data file (James at [0050] teaches "allowing the user to view and select recently modified, created, or accessed files on any device 100. Recent files interface 110 may display recently modified, created, or accessed files in chronological order of said modification or access, in chronological order of creation date, in alphabetical order, or by size, type, or device, or any combination of these orders. For example, recently accessed files may be displayed in chronological order of access, grouped by device on which the file was accessed."
This teaches sorting in chronological order of creation date.  Two files are interpreted as being created at different times, and therefore one file was generated chronologically after the first data file.  The files are related because one file is created subsequent to the other and therefore they are "neighboring" files.
Athlur and James are combinable because they are directed to data storage (Athlur [0038], James [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Athlur to include the above citations as taught by James, with a reasonable expectation of success.
The motivation would be to allow user of Athlur to  present the identification of the file to the user based on received metadata (James [0068]).
As to claim 16, James teaches wherein identifying related data files comprises: 
identifying a plurality of data files having a shared data file type; and
identifying, within the plurality of data files having a shared data file type, the first data file and the second data file as chronologically adjacent data files ([0050] teaches "allowing the user to view and select recently modified, created, or accessed files on any device 100. Recent files interface 110 may display recently modified, created, or accessed files in chronological order of said modification or access, in chronological order of creation date, in alphabetical order, or by size, type, or device, or any combination of these orders. For example, recently accessed files may be displayed in chronological order of access, grouped by device on which the file was accessed."  This teaches identifying, by sorting, recently created files sorted by creation date and type.  Thus, this teaches a plurality of files have a shared data type since they are sorted by type first, and then sorted chronologically by date.
Athlur and James are combinable because they are directed to data storage (Athlur [0038], James [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Athlur to include the above citations as taught by James, with a reasonable expectation of success.
The motivation would be to allow user of Athlur to  present the identification of the file to the user based on received metadata (James [0068]).


Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Athlur et al. in view of James et al., and further in view of Goggin et al. (US 11,182,344 B2).
As to claim 3, Athlur, as modified, does not expressly teach after deleting the duplicative data from the first data file, identifying a third data file from the plurality of data files having a shared data file type, wherein the third data file is a most-recent data file; identifying duplicative data existing in both the second data file and the third data file; deleting the duplicative data from the second data file; generating a link between the first data file and the third data file to enable retrieval of duplicative data during display of the contents of the first data file.
However, Goggin et al. teaches after deleting the duplicative data from the first data file, identifying a third data file from the plurality of data files having a shared data file type, wherein the third data file is a most-recent data file; identifying duplicative data existing in both the second data file and the third data file; deleting the duplicative data from the second data file; generating a link between the first data file and the third data file to enable retrieval of duplicative data during display of the contents of the first data file; and generating a link between the second data file and the third data file to enable retrieval of duplicative data during display of contents of the second data file. (col. 4, lines 50-65 teaches "For example, the data logically stored in LB1-a, LB2-a, LB3-a, LB4-a, LB5-a, and LB6-a of file 202 are physically stored in respective physical data blocks PB7, PB1, PB2, PB6, PB3, and PB8. A similar association or mapping can be seen between the logical and physical data blocks for files 204 and 206. … Physical data blocks PB7-PB9 are likewise deduplicated, shared physical data blocks. Physical data block PB7 illustrates an example that duplicate data may occur within the same file; e.g., FIG. 2A shows that LB1-c and LB2-c of file 206 logically store identical data."  With reference to FIG. 2A, data block PB8 is common to a first file 202, and a third data file 206.  Block PB8 is also common to a second file 204.  The files are linked together by a common reference to block PB8 as set forth in FIG. 2A.).
Athlur, as modified, and Goggin et al. are combinable because they are directed to data storage and deduplication (Athlur [0038], Goggin col. 3, lines 35-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Athlur to include the above citations as taught by Goggin, with a reasonable expectation of success.
The motivation would be to allow user of Athlur to more evenly distribute storage utilization in the storage system (Goggin col. 5, lines 25-30).

As to claim 10, Athlur, as modified, does not expressly teach after deleting the duplicative data from the first data file, identifying a third data file from the plurality of data files having a shared data file type, wherein the third data file is a most-recent data file; identifying duplicative data existing in both the second data file and the third data file; deleting the duplicative data from the second data file; generating a link between the first data file and the third data file to enable retrieval of duplicative data during display of the contents of the first data file.
However, Goggin et al. teaches after deleting the duplicative data from the first data file, identifying a third data file from the plurality of data files having a shared data file type, wherein the third data file is a most-recent data file; identifying duplicative data existing in both the second data file and the third data file; deleting the duplicative data from the second data file; generating a link between the first data file and the third data file to enable retrieval of duplicative data during display of the contents of the first data file; and generating a link between the second data file and the third data file to enable retrieval of duplicative data during display of contents of the second data file. (col. 4, lines 50-65 teaches "For example, the data logically stored in LB1-a, LB2-a, LB3-a, LB4-a, LB5-a, and LB6-a of file 202 are physically stored in respective physical data blocks PB7, PB1, PB2, PB6, PB3, and PB8. A similar association or mapping can be seen between the logical and physical data blocks for files 204 and 206. … Physical data blocks PB7-PB9 are likewise deduplicated, shared physical data blocks. Physical data block PB7 illustrates an example that duplicate data may occur within the same file; e.g., FIG. 2A shows that LB1-c and LB2-c of file 206 logically store identical data."  With reference to FIG. 2A, data block PB8 is common to a first file 202, and a third data file 206.  Block PB8 is also common to a second file 204.  The files are linked together by a common reference to block PB8 as set forth in FIG. 2A.).
Athlur, as modified, and Goggin et al. are combinable because they are directed to data storage and deduplication (Athlur [0038], Goggin col. 3, lines 35-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Athlur to include the above citations as taught by Goggin, with a reasonable expectation of success.
The motivation would be to allow user of Athlur to more evenly distribute storage utilization in the storage system (Goggin col. 5, lines 25-30).
As to claim 17, Athlur, as modified, does not expressly teach after deleting the duplicative data from the first data file, identifying a third data file from the plurality of data files having a shared data file type, wherein the third data file is a most-recent data file; identifying duplicative data existing in both the second data file and the third data file; deleting the duplicative data from the second data file; generating a link between the first data file and the third data file to enable retrieval of duplicative data during display of the contents of the first data file.
However, Goggin teaches after deleting the duplicative data from the first data file, identifying a third data file from the plurality of data files having a shared data file type, wherein the third data file is a most-recent data file; identifying duplicative data existing in both the second data file and the third data file; deleting the duplicative data from the second data file; generating a link between the first data file and the third data file to enable retrieval of duplicative data during display of the contents of the first data file; and generating a link between the second data file and the third data file to enable retrieval of duplicative data during display of contents of the second data file. (col. 4, lines 50-65 teaches "For example, the data logically stored in LB1-a, LB2-a, LB3-a, LB4-a, LB5-a, and LB6-a of file 202 are physically stored in respective physical data blocks PB7, PB1, PB2, PB6, PB3, and PB8. A similar association or mapping can be seen between the logical and physical data blocks for files 204 and 206. … Physical data blocks PB7-PB9 are likewise deduplicated, shared physical data blocks. Physical data block PB7 illustrates an example that duplicate data may occur within the same file; e.g., FIG. 2A shows that LB1-c and LB2-c of file 206 logically store identical data."  With reference to FIG. 2A, data block PB8 is common to a first file 202, and a third data file 206.  Block PB8 is also common to a second file 204.  The files are linked together by a common reference to block PB8 as set forth in FIG. 2A.).
Athlur, as modified, and Goggin are combinable because they are directed to data storage and deduplication (Athlur [0038], Goggin col. 3, lines 35-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Athlur to include the above citations as taught by Goggin, with a reasonable expectation of success.
The motivation would be to allow user of Athlur to more evenly distribute storage utilization in the storage system (Goggin col. 5, lines 25-30).

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Athlur et al. (US Pub. No. 2021/0019285 A1) in view of James et al. (US Pub. No. 2014/0188803 A1), and further in view of Piasecki (US Pub. No. 2013/0212067 A1).
As to claim 4, Athlur does not expressly teach wherein identifying related data files comprises identifying related data files within a hierarchical data storage repository.  
However, Piasecki teaches wherein identifying related data files comprises identifying related data files within a hierarchical data storage repository ([0108] teaches "As further shown in FIG. 5, the particular file 426 described by the metadata 500 in FIG. 5 resides a folder (or directory) 520 perhaps with other files 426. The folder 520 may form part of a file system having a hierarchy (e.g., in the form of an inverted tree)."  This establishes a hierarchy file system which functions as a hierarchical data storage repository.  [0102] teaches "the controller 416 selects other files 482 to synchronize ahead of the remaining files 426. Again, the controller 416 selects the other files in accordance with the selection criteria 472 which may be provided by the user via the user interface 412."  [0103] teaches "In yet another arrangement, the set of selection criteria 472 is configured to select other files 426 of the group that contain content similar to that of the particular file 480 (e.g., particular source code, CAD data, etc.). In yet another arrangement, other selection criteria 472 are used (e.g., based on similar content, similar file type, similar file size, same file location, similar access count, similar modification time, combinations thereof, and so on)."  This teaches that a similar file type ("related data file") can be selected.)
Athlur, as modified, and Piasecki are combinable because they are directed to data storage (Athlur [0038], Piasecki [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Athlur to include the above citations as taught by Piasecki, with a reasonable expectation of success.
The motivation would be to allow user of Athlur to select the most relevant files (Piasecki [0110]).

As to claim 11, Athlur does not expressly teach wherein identifying related data files comprises identifying related data files within a hierarchical data storage repository.  
However, Piasecki teaches wherein identifying related data files comprises identifying related data files within a hierarchical data storage repository ([0108] teaches "As further shown in FIG. 5, the particular file 426 described by the metadata 500 in FIG. 5 resides a folder (or directory) 520 perhaps with other files 426. The folder 520 may form part of a file system having a hierarchy (e.g., in the form of an inverted tree)."  This establishes a hierarchy file system which functions as a hierarchical data storage repository.  [0102] teaches "the controller 416 selects other files 482 to synchronize ahead of the remaining files 426. Again, the controller 416 selects the other files in accordance with the selection criteria 472 which may be provided by the user via the user interface 412."  [0103] teaches "In yet another arrangement, the set of selection criteria 472 is configured to select other files 426 of the group that contain content similar to that of the particular file 480 (e.g., particular source code, CAD data, etc.). In yet another arrangement, other selection criteria 472 are used (e.g., based on similar content, similar file type, similar file size, same file location, similar access count, similar modification time, combinations thereof, and so on)."  This teaches that a similar file type ("related data file") can be selected.)
Athlur, as modified, and Piasecki are combinable because they are directed to data storage (Athlur [0038], Piasecki [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Athlur to include the above citations as taught by Piasecki, with a reasonable expectation of success.
The motivation would be to allow user of Athlur to select the most relevant files (Piasecki [0110]).

As to claim 18, Athlur does not expressly teach wherein identifying related data files comprises identifying related data files within a hierarchical data storage repository.  
However, Piasecki teaches wherein identifying related data files comprises identifying related data files within a hierarchical data storage repository ([0108] teaches "As further shown in FIG. 5, the particular file 426 described by the metadata 500 in FIG. 5 resides a folder (or directory) 520 perhaps with other files 426. The folder 520 may form part of a file system having a hierarchy (e.g., in the form of an inverted tree)."  This establishes a hierarchy file system which functions as a hierarchical data storage repository.  [0102] teaches "the controller 416 selects other files 482 to synchronize ahead of the remaining files 426. Again, the controller 416 selects the other files in accordance with the selection criteria 472 which may be provided by the user via the user interface 412."  [0103] teaches "In yet another arrangement, the set of selection criteria 472 is configured to select other files 426 of the group that contain content similar to that of the particular file 480 (e.g., particular source code, CAD data, etc.). In yet another arrangement, other selection criteria 472 are used (e.g., based on similar content, similar file type, similar file size, same file location, similar access count, similar modification time, combinations thereof, and so on)."  This teaches that a similar file type ("related data file") can be selected.)
Athlur, as modified, and Piasecki are combinable because they are directed to data storage (Athlur [0038], Piasecki [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Athlur to include the above citations as taught by Piasecki, with a reasonable expectation of success.
The motivation would be to allow user of Athlur to select the most relevant files (Piasecki [0110]).

Claims 5, 6, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Athlur et al. (US Pub. No. 2021/0019285 A1) in view of James et al. (US Pub. No. 2014/0188803 A1), and further in view of Cai (US Pub. No. 2017/0357852  A1) and Faibish et al (US Pub. No. 2020/0349118 A1).
As to claim 5, Athlur does not expressly teach displaying, via a graphical user interface, the contents of the first data file by: retrieving the contents of the first data file; retrieving, via the link, the contents of the second data file; displaying a composite graphical user interface comprising the contents of the first data file with the duplicative data retrieved from the second data file.
However, Cai teaches displaying, via a graphical user interface, the contents of the first data file by: displaying a composite graphical user interface comprising the contents of the first data file with the duplicative data retrieved from the second data file ([0029] teaches "FIGS. 2A and 2B show some example results of sequential comparison of two documents 210 and 220. As shown, during the document comparison, the first paragraph 212 of the document 210 is first compared with the first paragraph 222 of the document 220. Because these two paragraphs recite the same contents, they can be aligned with each other as shown."  Further, [0025] teaches a display.  [0029] teaches accessing and displaying contents of the first and second documents, and displaying a composite graphical user interface with the contents of the first data file and same data of the second data file as shown in FIG. 2A elements 212 and 222.
Athlur, as modified, and Cai are combinable because they are directed to data storage (Athlur [0038], Cai [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Athlur to include the above citations as taught by Cai, with a reasonable expectation of success.
The motivation would be to allow user of Athlur to identify the same or similar textual portions (Cai [0064]).
Athlur, as modified, does not expressly teach retrieving the contents of the first data file; retrieving, via the link, the contents of the second data file.
However, Faibish teaches retrieving the contents of the first data file; retrieving, via the link, the contents of the second data file ([0044] teaches "in the event that the deduplication candidate (e.g., content 106) needs to be read, processing platform 100 may use pointer 234 (which may be maintained locally on processing platform 100) to retrieve deduplication target 216 from storage platform 102 so that it may be used to satisfy any read requests for the deduplication candidate (e.g., content 106)."  This teaches using a pointer for retrieval (retrieving, via the link) of the candidate (first data file) using the deduplication target 216 ("second data file").
Athlur, as modified, and Faibish are combinable because they are directed to data storage (Athlur [0038], Faibish [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Athlur to include the above citations as taught by Faibish, with a reasonable expectation of success.
The motivation would be to allow user of Athlur to reduce the amount of data that must be stored or transferred (Faibish [0039]).


As to claim 6, Athlur does not expressly teach wherein the composite graphical user interface comprises the contents of the first data file displayed with a first formatting, and the duplicative data retrieved from the second data file displayed with a second formatting.
However, Cai teaches wherein the composite graphical user interface comprises the contents of the first data file displayed with a first formatting, and the duplicative data retrieved from the second data file displayed with a second formatting (With references to Fig. 2A, the data from Document 1 is displayed with a left side formatting, the data from Document 2 is displayed with right side formatting.
Athlur, as modified, and Cai are combinable because they are directed to data storage (Athlur [0038], Cai [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Athlur to include the above citations as taught by Cai, with a reasonable expectation of success.
The motivation would be to allow user of Athlur to identify the same or similar textual portions (Cai [0064]).

As to claim 12, Athlur does not expressly teach display, via a graphical user interface, the contents of the first data file by: retrieving the contents of the first data file; retrieving, via the link, the contents of the second data file; displaying a composite graphical user interface comprising the contents of the first data file with the duplicative data retrieved from the second data file.
However, Cai teaches display, via a graphical user interface, the contents of the first data file by: displaying a composite graphical user interface comprising the contents of the first data file with the duplicative data retrieved from the second data file ([0029] teaches "FIGS. 2A and 2B show some example results of sequential comparison of two documents 210 and 220. As shown, during the document comparison, the first paragraph 212 of the document 210 is first compared with the first paragraph 222 of the document 220. Because these two paragraphs recite the same contents, they can be aligned with each other as shown."  Further, [0025] teaches a display.  [0029] teaches accessing and displaying contents of the first and second documents, and displaying a composite graphical user interface with the contents of the first data file and same data of the second data file as shown in FIG. 2A elements 212 and 222.
Athlur, as modified, and Cai are combinable because they are directed to data storage (Athlur [0038], Cai [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Athlur to include the above citations as taught by Cai, with a reasonable expectation of success.
The motivation would be to allow user of Athlur to identify the same or similar textual portions (Cai [0064]).
Athlur, as modified, does not expressly teach retrieving the contents of the first data file; retrieving, via the link, the contents of the second data file.
However, Faibish teaches retrieving the contents of the first data file; retrieving, via the link, the contents of the second data file ([0044] teaches "in the event that the deduplication candidate (e.g., content 106) needs to be read, processing platform 100 may use pointer 234 (which may be maintained locally on processing platform 100) to retrieve deduplication target 216 from storage platform 102 so that it may be used to satisfy any read requests for the deduplication candidate (e.g., content 106)."  This teaches using a pointer for retrieval (retrieving, via the link) of the candidate (first data file) using the deduplication target 216 ("second data file").
Athlur, as modified, and Faibish are combinable because they are directed to data storage (Athlur [0038], Faibish [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Athlur to include the above citations as taught by Faibish, with a reasonable expectation of success.
The motivation would be to allow user of Athlur to reduce the amount of data that must be stored or transferred (Faibish [0039]).

As to claim 13, Athlur does not expressly teach wherein the composite graphical user interface comprises the contents of the first data file displayed with a first formatting, and the duplicative data retrieved from the second data file displayed with a second formatting.
However, Cai teaches wherein the composite graphical user interface comprises the contents of the first data file displayed with a first formatting, and the duplicative data retrieved from the second data file displayed with a second formatting (With references to Fig. 2A, the data from Document 1 is displayed with a left side formatting, the data from Document 2 is displayed with right side formatting.
Athlur, as modified, and Cai are combinable because they are directed to data storage (Athlur [0038], Cai [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Athlur to include the above citations as taught by Cai, with a reasonable expectation of success.
The motivation would be to allow user of Athlur to identify the same or similar textual portions (Cai [0064]).

As to claim 19, Athlur does not expressly teach display, via a graphical user interface, the contents of the first data file by: retrieving the contents of the first data file; retrieving, via the link, the contents of the second data file; displaying a composite graphical user interface comprising the contents of the first data file with the duplicative data retrieved from the second data file.
However, Cai teaches display, via a graphical user interface, the contents of the first data file by: displaying a composite graphical user interface comprising the contents of the first data file with the duplicative data retrieved from the second data file ([0029] teaches "FIGS. 2A and 2B show some example results of sequential comparison of two documents 210 and 220. As shown, during the document comparison, the first paragraph 212 of the document 210 is first compared with the first paragraph 222 of the document 220. Because these two paragraphs recite the same contents, they can be aligned with each other as shown."  Further, [0025] teaches a display.  [0029] teaches accessing and displaying contents of the first and second documents, and displaying a composite graphical user interface with the contents of the first data file and same data of the second data file as shown in FIG. 2A elements 212 and 222.
Athlur, as modified, and Cai are combinable because they are directed to data storage (Athlur [0038], Cai [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Athlur to include the above citations as taught by Cai, with a reasonable expectation of success.
The motivation would be to allow user of Athlur to identify the same or similar textual portions (Cai [0064]).
Athlur, as modified, does not expressly teach retrieving the contents of the first data file; retrieving, via the link, the contents of the second data file.
However, Faibish teaches retrieving the contents of the first data file; retrieving, via the link, the contents of the second data file ([0044] teaches "in the event that the deduplication candidate (e.g., content 106) needs to be read, processing platform 100 may use pointer 234 (which may be maintained locally on processing platform 100) to retrieve deduplication target 216 from storage platform 102 so that it may be used to satisfy any read requests for the deduplication candidate (e.g., content 106)."  This teaches using a pointer for retrieval (retrieving, via the link) of the candidate (first data file) using the deduplication target 216 ("second data file").
Athlur, as modified, and Faibish are combinable because they are directed to data storage (Athlur [0038], Faibish [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Athlur to include the above citations as taught by Faibish, with a reasonable expectation of success.
The motivation would be to allow user of Athlur to reduce the amount of data that must be stored or transferred (Faibish [0039]).

As to claim 20, Athlur does not expressly teach wherein the composite graphical user interface comprises the contents of the first data file displayed with a first formatting, and the duplicative data retrieved from the second data file displayed with a second formatting.
However, Cai teaches wherein the composite graphical user interface comprises the contents of the first data file displayed with a first formatting, and the duplicative data retrieved from the second data file displayed with a second formatting (With references to Fig. 2A, the data from Document 1 is displayed with a left side formatting, the data from Document 2 is displayed with right side formatting.
Athlur, as modified, and Cai are combinable because they are directed to data storage (Athlur [0038], Cai [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Athlur to include the above citations as taught by Cai, with a reasonable expectation of success.
The motivation would be to allow user of Athlur to identify the same or similar textual portions (Cai [0064]).

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Athlur et al. (US Pub. No. 2021/0019285 A1) in view of James et al. (US Pub. No. 2014/0188803 A1), and further in view of Jenkins (US Pub. No. 2019/0026304 A1).
As to claim 7, Athlur teaches a first data file and a second data file ([0151] teaches "portions of multiple files.")
Athlur, as modified, does not expressly teach wherein identifying duplicative data existing in both the first data file and the second data file comprises: segmenting contents of the first data file into a plurality of data segments; segmenting contents of the second data file into a plurality of data segments; and comparing data within matching data segments of the first data file and the second data file to identify duplicative data.
However, Jenkins teaches wherein identifying duplicative data existing in both the first data and the second data comprises: segmenting contents of the first data into a plurality of data segments; segmenting contents of the second data into a plurality of data segments; and comparing data within matching data segments of the first data and the second data to identify duplicative data ([0027] teaches "by dividing the to-be-stored data into file segments, identifying file segments that are duplicates of file segments already stored in the object storage, deleting the identified duplicate file segments, and storing the remaining file segments in data objects of the object storage."  This teaches that to-be-stored data is broken into file segments; these segments are interpreted as being from a first file.  The file segments already stored are interpreted as being from a second file, the segments are then compared to identify duplicate segments.)
Athlur, as modified, and Jenkins are combinable because they are directed to data storage (Athlur [0038], Jenkins [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Athlur to include the above citations as taught by Jenkins, with a reasonable expectation of success.
The motivation would be to allow user of Athlur to improve a rate of deduplicating files (Jenkins [0129]).

As to claim 14, Athlur teaches a first data file and a second data file ([0151] teaches "portions of multiple files.")
Athlur, as modified, does not expressly teach wherein identifying duplicative data existing in both the first data file and the second data file comprises: segmenting contents of the first data file into a plurality of data segments; segmenting contents of the second data file into a plurality of data segments; and comparing data within matching data segments of the first data file and the second data file to identify duplicative data.
However, Jenkins teaches wherein identifying duplicative data existing in both the first data and the second data comprises: segmenting contents of the first data into a plurality of data segments; segmenting contents of the second data into a plurality of data segments; and comparing data within matching data segments of the first data and the second data to identify duplicative data ([0027] teaches "by dividing the to-be-stored data into file segments, identifying file segments that are duplicates of file segments already stored in the object storage, deleting the identified duplicate file segments, and storing the remaining file segments in data objects of the object storage."  This teaches that to-be-stored data is broken into file segments; these segments are interpreted as being from a first file.  The file segments already stored are interpreted as being from a second file, the segments are then compared to identify duplicate segments.)
Athlur, as modified, and Jenkins are combinable because they are directed to data storage (Athlur [0038], Jenkins [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Athlur to include the above citations as taught by Jenkins, with a reasonable expectation of success.
The motivation would be to allow user of Athlur to improve a rate of deduplicating files (Jenkins [0129]).

As to claim 21, Athlur teaches a first data file and a second data file ([0151] teaches "portions of multiple files.")
Athlur, as modified, does not expressly teach wherein identifying duplicative data existing in both the first data file and the second data file comprises: segmenting contents of the first data file into a plurality of data segments; segmenting contents of the second data file into a plurality of data segments; and comparing data within matching data segments of the first data file and the second data file to identify duplicative data.
However, Jenkins teaches wherein identifying duplicative data existing in both the first data and the second data comprises: segmenting contents of the first data into a plurality of data segments; segmenting contents of the second data into a plurality of data segments; and comparing data within matching data segments of the first data and the second data to identify duplicative data ([0027] teaches "by dividing the to-be-stored data into file segments, identifying file segments that are duplicates of file segments already stored in the object storage, deleting the identified duplicate file segments, and storing the remaining file segments in data objects of the object storage."  This teaches that to-be-stored data is broken into file segments; these segments are interpreted as being from a first file.  The file segments already stored are interpreted as being from a second file, the segments are then compared to identify duplicate segments.)
Athlur, as modified, and Jenkins are combinable because they are directed to data storage (Athlur [0038], Jenkins [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Athlur to include the above citations as taught by Jenkins, with a reasonable expectation of success.
The motivation would be to allow user of Athlur to improve a rate of deduplicating files (Jenkins [0129]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196. The examiner can normally be reached Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169